Page 1- Contrat n° SKM SA/ TRAXYS SA/2017

CONTRAT COMMERCIAL
N° SKM SA/TRAXYS EUROPE SA/2017

sd À
‘Page 2- Contrat n° SKM SA/TRAXYS SA/2017

CONTRAT COMMERCIAL
N° SKM SA/TRAXYS SA/2017

Entre

La Société anonyme dénommée Société Aurifère du Kivu et du Maniema, en sigle
« SAKIMA SA », immatriculée au Registre de Commerce et de Crédit Mobilier de
Kinshasa sous le numéro CD/KIN/RCCM/14-B-5785 et dont le siège social est situé
sur l'Avenue Lt Colonel LUKUSA, n° 316 à Kinshasa/Gombe, représentée aux fins des
présentes par Messieurs Lazare KANSILEMBO NGUMBI et Gabriel MATSHAFU BIN
SWEDI, respectivement Mandataire en Charge des Questions Financières et Président
du Comité de Gestion provisoire, ci-après dénommée SAKIMA SA ou le Vendeur,
d’une part ;

Et

La Société anonyme dénommée TRAXYS EUROPE S.A, dont le siège social est sis 19-
21, Route d'Arlon, Immeuble Serenity, Batiments C&D, 2è"e étage, L-8009 Strassen,
Grand-Duché de Luxembourg, représentée aux fins des présentes par Messieurs
Jean-Dominique Sorel, Directeur et Monsieur Frédéric Delforge, Trader, dûment
mandatés, ci-après dénommée TRAXYS ou l'Acheteur d'autre part ;

Ensemble dénommées LES PARTIES,

PREAMBULE

Attendu qu'en vertu de la Convention minière conclue le 13 février 1997 entre la
République Démocratique du Congo, SOMINKI SARL et BANRO RESOURCE
CORPORATION, SAKIMA SA est titulaire de titres miniers couvrant différents
gisements situés dans les provinces du Maniema, du Nord-Kivu et du Sud-Kivu, en
République Démocratique du Congo, et qu'elle dispose d'importantes infrastructures
de production minière et connexes ;

Attendu que TRAXYS a affirmé vouloir passer une commande auprès de SAKIMA SA
pour son approvisionnement en cassitérite et en coltan, et qu'elle affirme jouir, par
ailleurs, de références techniques et financières avérées ;

AE T ARR E QUI SUIT :
Article 1 : Objet

Le présent contrat porte sur la fourniture par SAKIMA SA (le Vendeur) des produits
miniers extraits par les. exploitants artisanaux à partir des sites miniers de SAKIMA SA
et non engagés dans des contrats d'exclusivité avec d'autres partenaires et ce, sur
commande de TRAXYS (l’Acheteur). }

&
! Page 3- Contrat n° SKM SA/ TRAXYS SA/2017

Article 2 : Produits et caractéristiques

Les produits miniers visés à l'article premier ci-dessus sont des concentrés de
cassitérite et de coltan présentant les caractéristiques suivantes :

2.1. Pour la cassitérite
Sn 60% min.

Fe 2% max
Mn 0.05% max
WO3 0.25% max
AS 0.02 % max
Pb 0.30 % max
Zn 0.01 % max
Ag 0.01 % max
Ni 0.01 % max
Co 0.01 % max
Bi 0.02 % max
Cu 0.01 % max
Sb 0.01 % max
S 0.25 %

+ Granulométrie : 5 mm max.

e Humidité : 0.5% max.

e Origine : sites miniers de SAKIMA SA non engagés dans un partenariat exclusif

e Commande mensuelle minimale: 25 (vingt-cinq) tonnes de cassitérite
répondant aux caractéristiques du présent article.

2.2. Pour le coltan

e Ta205 25% min.

e_Nb205: 5% min

+ _U308: 0.09% max

+ _U308+Th02: 0.10% max
+ Granulométrie : 5 mm max.
e Humidité : 0.5% max.

La marchandise sera libre de toute impureté préjudiciable au procédé de fonte et
de raffinage. Elle sera en conformité avec les réglementations de l'Organisation
Maritime Internationale en matière de transport de minerais par voie terrestre et
maritime.

S
|| Page 4- Contrat n° SKM SA/ TRAXYS SA/2017

L'exécution du présent contrat se fera suivant les modalités ci-après :

3.1.Bon de commande et facture

Pour chaque commande, TRAXYS transmet à SAKIMA SA un bon de commande
précisant notamment le(s) produit(s), la quantité et la qualité à lui livrer ainsi que
tout autre renselgnement qu'elle jugera utilé-pour l'exécution de ladite commande.

SAKIMA SA adresse alors à TRAXYS une facture pro-forma.

Cette facture doit reprendre, dans tous les cas le(s) produit(s), les quantités à livrer
à l'ACHETEUR, les délais de livraison, les droits dus à SAKIMA SA, ainsi que tout
autre renseignement qu'elle juge utile pour l'exécution de ladite commande ;

Si TRAXYS accepte la facture pro-forma de SAKIMA SA visée ci-dessus, et à la
demande de Sakima acceptée par TRAXYS, elle donne l'ordre à son banquier de
mettre à la disposition de SAKIMA SA les sommes y relatives .

3.2.Emballage
Le produit sera emballé dans des fûts métalliques de seconde main en bonnes
conditions et scellés. Les tags iTSCi/Mines et iTSCi/Négociants relatifs au lot exporté

devront :
* être livrés dans un coffre métallique séparé et
+ accompagner la marchandise.

3.3.Livraison_

La livraison sera faite CIF Kigoma, FCA Beni, FCA Goma ou FCA Bukavu, à l'option
de l'Acheteur, libre de tous droits et taxes à l'export et ce, suivant les Incoterms
2010.

3.4. Modalités de paiement

En cas de préfinancement de TRAXYS ou d'un de ses partenaires, le paiement se fera
suivant les modalités fixées dans le bon de commande de TRAXYS et acceptées par
SAKIMA SA dans sa facture pro-forma.

En cas de préfinancement de SAKIMA SA, le paiement se fera suivant les modalités
ci-après :

° 95 % de la valeur provisoire sera payée après réception, par courrier
électronique, des documents suivants par l'Acheteur, sous déduction des
montants des avances payées à Sakima selon l'article 3.1 ci-dessus :

a) facture commerciale du VENDEUR ;
b) liste de colisage du Vendeur reprenant les poids bruts, nets et marquages

L le chaque. fût métallique scellé ;
Page 5- Contrat n° SKM SA/TRAXYS SA/2017

c) rapport provisoire de pesage et échantillonnage émis pé ?
indépendant appointé par l’Acheteur ; 3

d) rapport d'analyse provisoire émis par le laboratoire Alex “Stewart”
International Rwanda ;

e) certificat CIRGL et licence d'export signé et tamponné par les autorités
compétentes de la République Démocratique du Congo ;

f) certificat de chargement émis par l'inspecteur indépendant appointé par
l'Acheteur ;

g) copie de la licence d’export (modèle EB)

h) copie des documents de transport du produit depuis la mine jusqu'à
l'entrepôt du Vendeur à Goma, Kindu ou Bukavu où l'inspection et la
livraison aura lieu ;

ï) déclaration C1 selon le processus iTSCI, cachetée et signée par le Vendeur ;

j) liste du Vendeur reprenant tous les scellés mine et négociant pour chaque
fût livré à l'Acheteur ;

k) copie de tous les /0g books associé à la marchandise (mines, négociants et
SAKIMA SA)

1) tout autre document de traçabilité selon l'Annexe 1 du présent Contrat ;

x ape

+ _ Paiement du solde par transfert bancaire sur le compte nominatif du Vendeur,
sous valeur 3 (trois) jours ouvrables, après inspection et analyse finale du
produit à l'usine de traitement.

Aucun paiement par l'Acheteur au Vendeur, partiel ou total, ne constituera un
abandon d'aucun droit de l'Acheteur découlant d'une non-conformité du produit aux
spécifications reprises à l'article 1 du présent contrat, en ce compris le droit de
rejeter la marchandise ne correspondant pas aux dites spécifications, ou de réclamer
des dommages en rapport à ce produit.

Toutefois, ce droit de l'Acheteur n'est pas Illimité ni à durée indéterminée. Il doit être

dûment motivé conformément au bon de commande et prend fin après vérifications
du Vendeur ou de son délégué auprès de l’usine de traitement susvisée.

Article 4 : Propriété et transfert des risques

La propriété du produit passera du Vendeur à l'Acheteur, au moment du paiement du
montant prévu à l'article 3.4 ci-dessus.

Le transfert des risques (notamment risques de dommage ou de perte des produits)
passera du Vendeur à l'Acheteur au point de livraison à l'Acheteur proposé dans le
bon de commande et accepté par le Vendeur.

Article 5 : Pesage et échantillonnage

Préalablement à la livraison, un pesage et un échantillonnage seront exécutés dans
les locaux du Vendeur en République Démocratique du Congo, sous la supervision
d'un inspecteur appointé formellement par l'Acheteur. Les analyses provisoires seront
effectuées par le laboratoire Alex Stewart International le plus proche du lieu où les
produits sont entreposés.

eu

”

© page 6- Contrat n° SKM SA/ TRAXYS SA/2017

PA

a
QG

Dès l’arrivée à l'usine de transformation de la marchandise, un secohhppsageset 2
échantillonnage du produit auront lieu sous la supervision d'une firme internationale ï.
de renom (de préférence la même que celle utilisée pour le chargement pour È
analyse, et préalablement agréé par les deux parties. |

050

Les poids et analyses déterminés à l'usine de transformation seront finaux entre les
parties. k

Tous les coûts relatifs au pesage et à l'échantillonnage provisoires en République
Démocratique du Congo sont à charge du Vendeur.

Tous les coûts relatifs au pesage et à l'échantillonnage après la sortie des produits en
dehors de la République Démocratique du Congo sont à charge de l'Acheteur.

Article 6 : Droits et taxes à l'exportation

En accord avec la Règle Incoterm tel que convenue à l'article 3.3, SAKIMA SA
s'engage à :

obtenir à ses frais tous permis et licences requis pour l'exportation des produits
depuis la République Démocratique du Congo (dont les copies seront transmises à
l'Acheteur) et

+ payer toutes taxes, tous droits ou frais de douane en vigueur en République
Démocratique du Congo,

L'Acheteur sera responsable de toutes taxes ou droits appliqués sur les produits dans
le pays où ils seront livrés.

Article 7 : Droits, impôts et taxes

Tous droits, impôts et taxes perçus dans le pays d'origine, quels qu'en soient la
nature, dénomination ou mode de perception, perçus en rapport avec l'objet du
présent contrat ou avec son exécution, qu'ils existent ou non à l'époque de la
conclusion du présent contrat, seront à charge du Vendeur.

Tous droits, impôts et taxes perçus dans le pays de transit et/ou dans le pays de
destination des produits, quels qu'en soient la nature, dénomination ou mode de
perception, perçus sur l'objet du présent contrat ou à l'occasion de son exécution,
qu'ils existent ou non à l'époque de la conclusion du présent contrat, seront à charge
de l'Acheteur.

Article 8 : Défaut de la marchandise

Aucun défaut du produit livré ne pourra donner lieu à la résiliation totale ou partielle
du présent contrat. É

La réparation du dommage éventuellement subi par l’Acheteur se limitera au
remplacement de la quantité défectueuse, pour autant que la responsabilité du

Vendeur dans cette défectuosité soit prouvée. x

&

Page 7- Contrat n° SKM SA/ TRAXYS SA/2017

Article 9 : Li n: jel

Dans le cas où il existe une commande globale et que celle-ci prévoit dés:livr
partielles des produits, ces dernières sont à considérer comme ventes distinctes ét
sont par conséquent régies par toutes les clauses du présent contrat et de la
commande globale.

ligation AKIMA

En vertu du présent contrat, SAKIMA SA s'engage à :
— S'identifier comme titulaire de plein droit des produits ;
— Garder le produit libre de tout gage, caution ou promesse ;

— Eviter toute mise à disposition du produit si ce n'est à l'Acheteur et selon ses
instructions.

-_ Obtenir des Services publics impliqués dans la commercialisation des minerais, les
coopératives et les négociants agréés par elle, leur collaboration pour la mise en
œuvre du présent contrat.

- Accepter que TRAXYS lui désigne deux représentants exclusifs dont un pour le
suivi régulier des achats (qualité, tonnage, stockage, traçabilité) préfinancés par
TRAXYS et un autre pour le suivi des flux financiers (préfinancement, rapatriement

des devises, etc.).

Il est entendu que le présent contrat ne s'appliquera qu'à ces deux représentants.
Leur désignation doit être acceptée par SAKIMA dans un procès-verbal dûment
signé par SAKIMA SA et les intéressés. Il en est de même de leur remplacement ;

- Transmettre à TRAXYS, à sa demande, tous documents et informations
indispensables pour la bonne exécution du présent contrat.

Article 11 : Obligations de TRAXYS SA

En vertu du présent contrat, TRAXYS s'engage à :

- Acheter mensuellement, sauf en cas de force majeure, au minimum 25 (vingt-
cinq) tonnes de cassitérite;

-_ Transmettre à SAKIMA SA toutes les déclarations conformes à l'TSCi ;

- Transmettre à SAKIMA SA, à sa demande, tous documents et informations
indispensables à la bonne exécution du présent contrat ;

-_ Désigner par courrier à SAKIMA SA deux représentants exclusifs dont un pour le
suivi régulier des achats (qualité, tonnage, stockage, traçabilité) préfinancés par
TRAXYS et un autre pour le suivi des flux financiers (préfinancement, rapatriement
des devises, etc.). Il est entendu que le présent contrat ne s'appliquera qu'à ces
deux représentants. Leur désignation doit être acceptée par SAKIMA dans un Ÿ

[QE }
Page 8- Contrat n° SKM SA/ TRAXYS SA/2017

É
est-dé”

procès-verbal dûment signé par SAKIMA SA et les intéressés. ten
ne }

de leur remplacement.

Co:

Artticl : igation: join j
En vertu du présent contrat, les PARTIES s'engagent conjointement à :
= garantir l'exécution normale et régulière du présent contrat ;

- respecter la chaîne d’approvisionnement responsable en minerais des 3 T, telle
que préconisée par les lois et règlements:en vigueur en République Démocratique
du Congo, les directives de l'OCDE, de la CIRGL et de toute autre institution
applicable aux produits SAKIMA SA ;

- se concerter, en vue de l'exécution du présent contrat, pour harmoniser leurs
points de vue sur les décisions à prendre concernant les chronogrammes
d'exécution ainsi que tout autre élément pertinent ;

- observer et rapporter toutes les difficultés rencontrées dans l'exécution du présent
contrat et en proposer des solutions.

Par ailleurs, les parties reconnaissent qu'en vertu de la circulaire ITRI publiée et
communiquée à tous les fournisseurs de minerais. de la RDC en date du 15 Janvier
2012, une contribution à l'initiative de traçabilité de 480 $US par tonne de Sn
contenu dans la cassitérite et de 3 $US par livre de Ta205 contenu dans le coltan
sera collectée par les négociants internationaux pour assurer le financement de la
phase 2 de l'initiative iTSCi.

Ladite contribution sera requise sur chaque chargement quittant la République
Démocratique du Congo et sera sujette à modification si et quand notifié par ITRI

aux membres de l'initiative ITSCI.
Le montant de la contribution sera à charge du Vendeur et déduit du montant de la

facture commerciale adressée à l'Acheteur.

Article 13 : Cession

Aucun droit, taxe ou obligation aux termes du présent contrat ne peut être cédé à un
tiers par l'une ou l’autre partie sans l'assentiment écrit préalable de l'autre partie.

Article 14 : Force majeure

En cas de force majeure, les parties sont momentanément déliées de leurs
obligations.

Toutefois, la partie qui se prévaut d'un cas de force majeure est tenue de notifier
sans délai celui-ci à l'autre. Faute de le faire, elle sera tenue responsable des
obligations lui incombant normalement en vertu du présent contrat.

Si la durée de la force majeure dépasse 6 (six) mois, la partie qui n'a pas déclaré la
force a aurait le droit, par notification écrite à l'autre partie, d'annuler le

$
‘ Page 9- Contrat n° SKM SA/TRAXYS SA/2017

/

Î ei
tonnage qui aurait dû être livré au cours de la période affectée, ainsi que toutes les
livraisons suivantes. NE

Constitue un cas de force majeure, tout événement imprévisible, irrésistible;
insurmontable et Indépendant de la volonté de l'une des parties et l'empêchant,
malgré ses meilleurs efforts, d'exécuter tout ou partie de ses obligations ou
occaslonnant un retard important dans l'exécution de celles-ci.

Sont notamment considérées comme cas de force majeure, les événements suivants:
grèves sauvages, émeutes, insurrection, trouble civil, conflits sociaux, fait de prince,
sabotage, catastrophe naturelle, incendies, faits de guerre ou cas imputables à la
guerre.

L'excuse pour cause de force majeure peut être admise pour les manquements aux
seules obligations qui n'ont pu être exécutées en raison de la survenance de cet
événement.

Un acte, un agissement ou une omission imputable à une partie n'est pas constitutif
de cas de force majeure.

Article 15 : Confidentialité

Les parties s'engagent à ne pas divulguer les termes de ce contrat à une tierce
personne sans consentement préalable par écrit.

Article 16 : Arbi

16.1 En cas de différend né de l'exécution ou de l'interprétation du présent contrat,
en relation avec celui-ci, ou ayant trait à la violation d'une ou des plusieurs
stipulations de celui-ci, les parties s'engagent, avant de recourir à toute
procédure arbitrale, et sauf urgence avérée, à se rencontrer pour trouver un
règlement à l'amiable.

16.2 À cet effet, la partie qui estime avoir subi un préjudice doit adresser une
invitation à l’autre partie pour une réunion ad hoc dans les quinze jours à dater
de la réception de ladite invitation avec accusé de réception.

16.3 Au cas où cette réunion n'a pas lieu dans le délai prévu, ou si le différend ne
fait pas l'objet d'un règlement écrit par toutes les parties dans les quinze jours
depuis la réunion visée au point 16.2 ci-dessus, les parties conviennent de s'en
remettre à un médiateur accepté de commun accord.

16.4 Les parties conviennent de ne pas s'attaquer au médiateur et que celui-ci ne
peut faire l'objet d'aucune sanction ni pénalité tant pour les parties que pour les
tiers directement ou indirectement tenus à l'exécution du présent contrat.

16.5 Pour régler le différend, le médiateur dispose de cinq jours, à compter de la

date de la communication du différend par l'une des parties, pour convoquer les
deux parties à une réunion au cours de laquelle il présentera ses propositions

œ}

‘ Page 10- Contrat n° SKM SA/TRAXYS SA/2017

a
©

de solution au différend lui soumis. Ces propositions seront confirmées ©
lettre adressée à chacune des parties avec accusé de réception. ” 8

le médiateur, elle doit, dans un délai de trois jours, le notifier au médiateur et à
l'autre partie par écrit avec accusé de réception.

16.7 Après la notification décrite au point 16.6 ci-dessus, la partie qui n'est pas
d'accord avec la proposition du médiateur peut saisir une instance arbitrale
contre l’autre partie, si cette dernière ne lui offre aucune autre alternative

acceptée par elle.

Dans ce cas, le différend sera tranché définitivement suivant le Règlement de
Conciliation et d’Arbitrage de la Chambre de Commerce Internationale, par trois
arbitres nommés conformément à ce Règlement, le lieu d'arbitrage étant Paris.
Les parties déclarent formellement accepter la présente clause.

Article 17 : Droit et langue

Le présent contrat est régi par le droit applicable en République Démocratique du
Congo. La langue à utiliser sera celle dans laquelle est rédigé le présent contrat,
étant entendu que si le même contrat est rédigé dans une autre langue, seule la
présente version française fait foi.

Article 18 : Avenants

Le présent contrat ne pourra être modifié que par voie d'avenant, rédigé par écrit et
dûment signé par les deux parties.

Article 19 : Durée du contrat
Le présent contrat est signé pour une durée d'une année renouvelable.

Si, après évaluation, les parties sont satisfaites de la première année, elles pourront
renouveler le présent contrat les années suivantes pour des délais à déterminer.

Toutefois, les parties peuvent mettre fin au présent contrat avant l'arrivée de ce
terme par application d'une quelconque de ses stipulations y relatives.

Article 20 : Notifications

Toutes notifications, requêtes, demandes ou autres cominunications à faire en vertu
du présent contrat seront faites par écrit et seront présumées avoir été valablement
notifiées si elles ont été télécopiées ou remises à personne aux adresses indiquées
ci-après ou à toute autre adresse que la partie à laquelle la notification est destinée
aura communiquée à l'autre partie par écrit, contre accusé de réception.

di j
Page 11- Contrat n° SKM SA/TRAXYS SA/2017

Les adresses concernées sont les suivantes :

Pour SAKIMA SA :_

SOCIETE AURIFERE DU KIVU ET DU MANIEMA S.A

A l'attention de Monsieur le Président du Comité de Gestion de SAKIMA SA
316, Avenue Lt Colonel Lukusa, Kinshasa/Gombe

République Démocratique du Congo.

E-mail : sakimardc@sakima.cd avec copie à sakimardc@yahoo.fr

Pour EUROPE SA :

A l'attention de Monsieur Frédéric Delforge

19-21, Route d'Arlon, Immeuble Serenity, Batiments C&D, 2ème étage, L-8009
Strassen,

Grand-Duché de Luxembourg

Article 21 : Ayant-droits et Cession

Aucune partie ne peut céder ce contrat ou ses droits ou obligations décrites ci-
dessus, en tout ou partie, sans le consentement exprès écrit de l’autre partie. Ce
contrat lie les parties, entre en vigueur à leur profit et est exécutoire par les parties
leurs ayant-droits respectifs et cédés autorisés.

Article 22 : Limitation des Dommages et intérêts.

Les parties s'accordent pour qu'aucune d'entre elles ne puisse être tenue responsable
de dommage spécial, indirect, punitif, exemplaire ou dommage et intérêts indirects,
incluant mais non limité la perte de profits, perte d'économies, perte d'usage de
l'installation ou de l'équipement, sauf si ce dommage est la conséquence d'une
rupture de contrat, garantie, acte délictuel, responsabilité stricte ou autre, et même
si la possibilité d'une telle perte ou dommage ou si de telles pertes ou dommages
auraient pu être raisonnablement anticipés.

Article 23 : Entrée en vigueur
Le présent contrat entre en vigueur après paiement par TRAXYS SA à SAKIMA SA des
frais rémunératoires dus à SAKIMA SA en vertu de la première commande de

l'acheteur au vendeur.

Il tombe caduc si, après trente jours à compter de sa signature, cette commande
n'est pas adressée formellement à SAKIMA SA où si, après trois mois successifs,
aucune commande n'est adressée à SAKIMA SA par TRAXYS.

| |
Page 12- Contrat n° SKM SA/ TRAXYS SA/2017

Ainsi fait à Kinshasa, le LL. en trois exemplaires originaux dont‘un-pour
SAKIMA SA, un pour TRAXYS et un pour le notaire compétent de la Ville de Kinshasa.

Pour SAKIMA SA Pour TRAXYS EUROPE SA

| À GTS

MBI Frédéric DELFORGE

inancières Senior Trader

Gabriel A HA af sweor Jean+Domique SOREL

Président du Comité de Gestion Directeur
Page 13- Contrat n° SKM SA/ TRAXYS SA/2017

Annex |

[1] Facture Commerciale du Vendeur 7 [vendeur
2] Liste de colisage Vendeur
3 | Déclaration du comptoir - C1 comptoir
4 | iTSCi fiche comptoir (logbook) iTSCi /ITRI

iTSCi fiche négociant (logbook) ou liste des tags
négociant

iTSCi / seller

6 | iTSCi fiche mine (logbook) ou liste des tags de la mine

iTSCi / seller

7 | rapport de lot prêt à l'exportation OCC
8 | Certificat d'analyse et d'évaluation CEEC
9 | certificat de vérification à l'exportation (CVEXCVEE) OCC
à Ÿ i
10 Procès-verbal de prélèvement d'échantillons des CEEC

produits marchands

Certificat de non objection d'exportation des
produits miniers marchands

Division Provinciale des Mines

12 | certificat d'analyse et d'évaluation CEEC
5 PV de chargement cargaison (navire) des produits CEEC
miniers
14 | ICGLR recto et verso CEEC
15 Procès-verbal de pesage et scellage des produits CEEC
miniers marchands
Procès-verbal de constat de chargement des lots
customs

prêts des produits miniers marchands

17 | Autorisation d’exportation

Division Provinciale des Mines

18 | Déclaration de Sortie Définitive

DGDA

19 | Autorisation de transport des minerais

Ministère provincial des mines

Bons d'achats et/ou les preuves du transport

20 depuis la mine jusqu’à Kigoma

Ministère des Finances

>| modèle "E B " - déclaration d'exportation des
biens :

Banque Centrale du Congo (BCC)

00438290

RÉPUBLI

Divisi

Office Notdrial de Lukung

QUE DÉMOCRATIQUE
DU CONGO

on Pro

nciale de la Justice ACTE NOTARIE

-MF-
L'an deux mil dix-sept, le quinzième jour du mois de novembre ARENA EN RRERERRNNMAN En ER
Nous soussignés, Jean A. BIFUNU M'FIMI, Notaire de District de Lukunga, Ville de Kinshasa et y
résidant, certifions que le Contrat Commercial ,n°SKM SAITRAXYS EUROPE SA/2017 du 26
octobre 2017 conclu entre la Société Anonyme Aurifère du Kivu et du Maniema et la Société
anonyme dénommée TRAXYS EUROPE S.A., dont les clauses sont ci-dessus insérées, nous a été

RAR

présenté ce jour à Kinshasa par :

Monsieur MWAMBAY ILUNGA JIM, résidant à Kinshasa, au n°46, Avenue Vangu Pezo, Quartier
Ngomba-Kinkusa dans la Commune de Ngallema sement

Comparaissant en personne en présence de Monsieur MITEU MWAMBAY Richard et Madame

NYEMBO FATUMA Marie, Agents de l'Administration, résidant tous deux à Kinshasa, témoins******"

Instrumentaires à ce requis réunissant les conditions exigées par la FO iiniionenisienionbmilb late:
aient

Lecture du contenu de l'acte susdit a été faite par Nous Notaire au comparant et aux témoins ;
Le comparant pré qualifié a déclaré devant nous et en présence desdits témoins que l'acte susdit tel
qu'il est dressé renferme bien l'expression de la volonté de ses mandants, qu'ils sont seuls

responsables de toutes contestations pouvant naître de l'exécution de l'acte précité sans évoquer la
complicité de l'Office Notarial ainsi que celle du Notaire : memes

En foi de quoi le présent acte a été signé par Nous Notaire, le comparant et les témoins revêtus du
sceau de l'Office Notarial de District de Lukunga, Ville de Kinshaga.****#####rrtenretterenteeent

SIGNATURE DU COMPARANT SIGNATURE DU NOTAIR
Jean A. BI U M'FIMI

MWAMBAY ILUNGA JIM
MT

SIGNATURE DES TEMOINS

SIGNATURE LED TERRES

MITEU MW, NYEMBO FATUMA Marie

PLIT LITTLE ILE LLLLL ELLES

DROITS PERCUS : Frai +45:
Suivant qMittange n° M2 en date de ce jour
ENREGISTRE |par nous soussignés, ce quinze novembre *
L'an deux mil dix-sept à l'Office Notarial de District de Lukunga, Ville de Kinshasa
Sous le numér® 52.881 Folo-cbeuriage, Volume DCCCLXIV *rmmnnnnnnennennnntttnntt
Se Fe
CL

AA
de veeeeenenenens annee ete bnnt RAR RRRRREE

ÉTPTCPTE EL LE LLLLLLS

?
ë
ù

Pour expédition certifiée conf! me.

Coût : 5,500FC “rt _
Kinshasa, le 15 novembre 2077-27

Dette A
€ HOTARI

ee
CR

DRONEE

ex
A RAA

LE NOTAIR

